—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 17, 1996, convicting defendant, after a jury trial, of *541criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree and unlawful possession of marijuana, and sentencing him, as a second felony offender, to a determinate term of 6 years on the weapon possession conviction, and to terms of 5 to 10 years on the third-degree possession of a controlled substance conviction, and 4 to 8 years on the fourth-degree possession of a controlled substance conviction, all to be served concurrently, and remitting any fine on the marijuana conviction, unanimously affirmed.
The motion to suppress was properly denied. We see no reason to disturb the court’s credibility determinations, and nothing in the record provides a basis for concluding that the officers used the traffic infraction as a pretext to investigate the car for unrelated criminal acts. Concur—Williams, J. P., Lerner, Rubin and Saxe, JJ.